 

Exhibit 10.2

 

HERTZ GLOBAL HOLDINGS, INC.

KEY EMPLOYEE RETENTION LETTER AGREEMENT

 

Dear ____________:

 

On behalf of Hertz Global Holdings, Inc. (the “Company”), I am pleased to offer
you the opportunity to receive a key employee retention bonus if you agree to
the terms and conditions contained in this letter agreement (this “Agreement”),
which shall be effective as of the date you execute and return a copy of this
Agreement (such date, the “Effective Date”). If you do not execute and return a
copy of this Agreement which must occur prior to [Insert Date] this Agreement
shall be null and void.

 

1.           Retention Bonus. Subject to the terms and conditions set forth
herein, you will receive a cash lump sum payment in the amount of $___________
(the “Retention Bonus”), payable within [3] days following the Effective Date.
As a condition to receiving the Retention Bonus you hereby waive any and all
participation in the Company’s annual bonus plan for 2020. You agree that in the
event your employment with the Company terminates for any reason other than a
Qualifying Termination before March 31, 2021 (the “Retention Date”), you will be
required to repay to the Company within ten (10) business days of such
termination 100% of the Retention Bonus. For the sake of clarity, you will not
be required to repay the Retention Bonus if (i) you are terminated in a
Qualifying Termination or (ii) you are employed by the Company on the Retention
Date. At the option of the Company, all or part of the amount to be re-paid to
the Company may be deducted from any amounts owed by the Company or any of its
subsidiaries to you, including without limitation, any amounts owed as wages,
salary, bonuses, equity or other incentive compensation or awards, expense
reimbursements, and any other remuneration due for or on account of your
employment with the Company or any subsidiary, provided, however, that no such
deduction shall be made to the extent that it would result in a tax being owed
pursuant to Section 409A of the Code.

 

2.Definitions. For purposes of this Agreement:

 

(a)          “Cause” means your (i) continued failure to perform your duties
with the Company (other than any such failure resulting from your incapacity as
a result of physical or mental illness) after a written demand for substantial
performance specifying the manner in which you have not performed such duties is
delivered to you by the person or entity that supervises or manages you, (ii)
engaging in misconduct that is injurious to the Company or any of its
subsidiaries, (iii) one or more acts of fraud or personal dishonesty resulting
in or intended to result in personal enrichment at the expense of the Company or
any of its Subsidiaries, (iv) abusive use of alcohol, drugs or similar
substances that, in the sole judgment of the Company, impairs your job
performance, (v) material violation of any Company policy that results in harm
to the Company or any of its Subsidiaries or (vi) indictment for or conviction
of (or plea of guilty or nolo contendere) to a felony or of any crime (whether
or not a felony) involving moral turpitude. A termination for “Cause” shall
include a determination by the Company following your termination of employment
for any other reason that, prior to such termination of employment,
circumstances constituting Cause existed with respect to you.

 

(b)          “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time, including regulations and rules thereunder and
successor provisions and regulations and rules thereto.

 

(c)          “Disability” means a physical or mental disability or infirmity
that prevents or is reasonably expected to prevent the performance of your
employment-related duties for a period of six months or longer and, within 30
days after the Company notifies you in writing that it intends to terminate his
employment, the Participant shall not have returned to the performance of his
employment-related duties on a full-time basis. The Company’s judgment of
Disability shall be final, binding and conclusive. Notwithstanding the
foregoing, if you are a party to an employment agreement with the Company or any
subsidiary, "Disability" shall have the meaning, if any, specified in such
employment agreement.

 





 

 

(d)          “Qualifying Termination” means the termination of your employment
before the Retention Date (i) by the Company for a reason other than Cause or
(ii) due to your death or Disability if, and only if, in the case of any
termination pursuant to clauses (i) and (ii), other than in the case of your
death, you execute a release of employment related claims in a form to be
provided by the Company (the “Release”), and such Release becomes irrevocable
within 60 days of your termination, in which case the effective date of the
Qualifying Termination will be deemed to have occurred on your date of
termination. For the sake of clarity, a termination of employment (other than in
the case of death) will not be a Qualifying Termination if you do not execute,
or if you revoke, the Release, in which case you will be required to repay the
Retention Bonus within ten (10) business days after the expiration of the 60-day
period.

 

3.           Severance Coordination. You agree that if you incur a Qualifying
Termination, any cash severance or termination pay otherwise payable to you
under the Hertz Global Holdings, Inc. Severance Plan for Senior Executives (or
under any other severance plan, change in control agreement, employment
agreement or other plan or agreement in which the Company or one of its
subsidiaries has agreed to pay cash severance or termination pay) will be
reduced on a dollar-for-dollar basis by the amount of the Retention Bonus.

 

4.           Withholding Taxes. The Company may withhold from any and all
amounts payable to you hereunder such federal, state and local taxes as the
Company determines in its sole discretion may be required to be withheld
pursuant to any applicable law or regulation.

 

 5.

6.           No Right to Continued Employment. Nothing in this Agreement will
confer upon you any right to continued employment with the Company (or its
subsidiaries or their respective successors) or to interfere in any way with the
right of the Company (or its subsidiaries or their respective successors) to
terminate your employment at any time.

 

7.           Other Benefits. The Retention Bonus is a special payment to you and
will not be taken into account in computing the amount of salary or compensation
for purposes of determining any bonus, incentive, pension, retirement, death or
other benefit under any other bonus, incentive, pension, retirement, insurance
or other employee benefit plan of the Company, unless such plan or agreement
expressly provides otherwise.

 

8.           Governing Law. This Agreement will be governed by, and construed
under and in accordance with, the internal laws of the State of Florida, without
reference to rules relating to conflicts of laws.

 

9.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

10.         Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between you and the Company with respect to the Retention Bonus and
supersedes any and all prior agreements or understandings between you and the
Company with respect to the Retention Bonus, whether written or oral. This
Agreement may be amended or modified only by a written instrument executed by
you and the Company.

 

11.         Section 409A Compliance. The intent of the parties is that the
Retention Bonus be exempt from the requirements of Section 409A of the Code, and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in a manner consistent therewith.

 

12.         Voluntary Nature of this Agreement. The Retention Bonus and this
Agreement are a voluntary decision being offered to you. You understand that
accepting this Retention Bonus is optional. Given the Company’s financial
condition as reflected in the 10-Q filed on May 11, 2020 there is a risk that a
court could determine that you have to repay the Retention Bonus at some time in
future. Should this occur, although you will be required to pay taxes on the
Retention Bonus now in the ordinary course, you may be required to return the
entire payment and you may not be able to recover any of the taxes that have
been paid with respect to such amounts. By signing this agreement you understand
that you will need to consult with your personal tax advisor as to the impact
such repayment, if required, would have on your personal taxes.

 





 

 

  HERTZ GLOBAL HOLDINGS, INC.         By:                                 Name:
    Title:

 

My signature below confirms my agreement to the terms of this letter agreement
including that I will waive any and all participation in any annual bonus plan
established by the Company for the 2020 calendar year.

 

Dated: ____________________

 

Signature: ____________________

 





 